Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Office Action is responsive to the communication filed on 08/22/2022.
Claims 6 and 10-11 are pending in the application.


Response to Arguments
Applicant’s arguments have been considered and are persuasive with respect to the instant amendment; however, a new ground of rejection is entered as remotely controlling a working parameter of a tool responsive to a tool location, where modifying the working parameters corresponds to disabling or locking out the tool, infra analysis.  A working parameter, as per the 103 analysis, is modified based on disabling or locking out the tool, which when applied to at least a rotational direction, prevents motion and/or stops motion if operating upon the user exceeds the boundary.  The claim limit “modifying” does not detail the type of modification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view over Zeiler et al. (PG/PUB 20130109375, see 61/638102 as providing written support for the claimed subject matter to support the effective prior art date of 04/25/2012) in view over Glick (PG/PUB 20050134459) and in further view over Grant (PG/PUB 20210166535) 

Claim 6.  Zeiler teaches a system comprising:
at least two of a power tool battery pack, a power tool, a portable power supply, and a non-motorized sensing tool, the at least two of the power tool battery pack, the power tool, the portable power supply, and the non-motorized sensing tool having a memory (ABSTRACT, Figure 1, 0057-58: see battery operated power tool as reading on at least two…)
a separate computing device (Figure 1-135, 120) for communicating wirelessly with the at least one of the power tool battery pack, the power tool, the portable power supply, and the non-motorized sensing tool (Figure 1-140, 135, 120, 0018, 0073, 0081)
wherein the computing device transmits an instruction to the one of the two power tool battery pack, the power tool, the portable power supply, and the non-motorized sensing tool, enabling an alarm alert on the one of the two power tool battery pack, the power tool, the portable power supply, and the non-motorized sensing tool to assist a user in locating the  one of the of the at least two of the power tool battery pack, the power tool, the portable power supply, and the non-motorized sensing tool (Figure 4, 0022, 0081, 0089, 0092-93, 0096, 0098: see tool monitoring computer in wireless communication with power tool and for remotely triggering local tool alarms responsive to comparing tool position to predetermined boundaries)
so that the computing device issues an alarm notification 0[[displayed on the computing device when the one of the at least two of the power tool battery pack, the power tool, the portable power supply, and the non-motorized sensing tool reaches a predetermined distance threshold]] (Figure 4, 00220081, 0089, 0092-93, 0096, 0098: teaches causing an alarm display on devices external to the computing device but not directly on this computer device)
0Glick et al. teaches an alarm notification displayed on a central computer responsive to a device exceeding a boundary (ABSTRACT, 0052-53, claim 1)
Therefore, at the time the invention was made, one of ordinary skill in the art applying the teachings of Glick (e.g. displaying on a central computer an alarm responsive to a tracking another device exceeding a predetermined boundary threshold), to the teachings of Zeiler (e.g. controlling alarm notifications using a monitoring computer when a power tool reaches or exceeds a predetermined boundary threshold), would achieve an expected and predictable result via adapting the central computer of Zeiler with the pertinent function of displaying an alarm as per Glick.  Since locally and remotely providing alarms apprises a user of potential theft, an improved invention is realized through redundancy. 
Zeiler, as modified, teaches:
wherein the computing device and at least two of the power tool battery pack, the power tool, the portable power supply and the non-motorized sensing tool, communicate via a wireless communication system [[consisting of at least one of Wi-Fi and BlueTooth]] (Examiner interpretation: “consisting of” limits the wireless system to only Wi-Fi or Bluetooth)
   Zeiler teaches the use of Bluetooth and WIFI (0062, 0067, see also Glick, 0078)
    Therefore, at the time the invention was made, one of ordinary skill in the art applying the teachings of Zeiler (e.g. employing at least one of Bluetooth), and as a matter of design choice in light of the finite and quantifiable combinations of wireless protocols, would utilize either Wi-Fi or Bluetooth as per the cited prior art for realizing a means to communicate in light of Glick “An ideal alternative technology is the Bluetooth wireless personal area network (WPAN) based on the IEEE standard 802.15.1.,” 0078)
       wherein the computing device (Figure 10-135, 120) communicates with a server via the Internet [[to provide the server with location information about the at least two of the power tool battery pack, the power tool, the portable power supply and the non-motorized sensing tool]], and to receive information about the one of the at least two of the power tool battery pack, the power tool, the portable power supply and the non-motorized sensing tool (e.g. see 135 or 120 as receiving location data via element 270, Figure 3A, 3B by communicating with element 150, Figure 1, 0067)
      wherein the computing device can wirelessly [[modify a working parameter of the one of the at least two of the power tool battery pack, the power tool, the portable power supply and the non-motorized sensing tool selected by a user]] (e.g., see triggering an alarm or audible as reading on a working parameter of the power tool, Figure 4, 0022, 0081, 0089, 0092-93, 0096, 0098: see tool monitoring computer in wireless communication with power tool and for remotely triggering local tool alarms responsive to comparing tool position to predetermined boundaries.  

Grant et al. teaches a computing device wirelessly transmitting location information via the Internet (0043 e.g. see controller transmitting location data to a server via wireless communication), see also Zeiler as teaching using Internet communication (0072, Internet -125), see also a controller obtaining position information of the power tool (0067)
Therefore, at the time the invention was made, one of ordinary skill in the art applying combining the teachings of Zeiler and Grant would achieve an expected and predictable result of wherein the computing device communicates with a server via the Internet to provide the server with location information about the at least two of the power tool battery pack, the power tool, the portable power supply and the non-motorized sensing tool.  One of ordinary skill in the art would be motivated to apply Grant for a purpose of identifying theft based on using GPS location data when the item is removed outside a predetermined boundary, as described by Grant, 0043, 0011.

The combination of prior art does not expressly teach:
wherein the working parameter is at least one of a rotational direction, a lighting pattern, a maximum torque output, and a gear setting;
However, Zeiler teaches wherein the working parameter is at least one of a rotational direction, a lighting pattern, a maximum torque output, and a gear setting (0059 e.g. see rotational motion of a tool, see also remotely modifying a working parameter as disabling the tool or locking out the tool, see 0018, 0083, 0099 e.g. based upon receiving a tool position outside a boundary, then remotely trigger a disable command applied to working parameters of the tool, see also “generating one of an audible, visual, or vibratory alarm” via a “security action,” 0028 e.g. a working parameter can include light or sound)
   Accordingly, one of ordinary skill in the art at the time the invention was made, applying the teachings of Zeiler, namely providing a working parameter of a tool comprising at least rotational direction, to the teachings of Zeiler, remotely disabling the tool responsive to the location, would achieve an expected and predictable result of modifying a working parameter by disabling tool motion.  Zeiler teaches the remote computer as a monitoring station configured to remotely disable the tool based on location data ( 0017-*18, 0056, 0109).  Accordingly, disabling at least a rotational motion of the tool safeguards against theft and non-permissive use of the tool.

Claim 10  Zeiler, as modified, teaches the system of Claim 6, wherein the predetermined distance threshold is distance between the computing device and at least one of the power tool battery pack, the power tool, the portable power supply and the non-motorized sensing tool (Zeiler, Figure 5B-397, 0027, 0087: see one or more geo-fence thresholds)
Claim 11 Zeiler teaches the system of claim 6, wherein the location information provided by the computing device originates from GPS or cell-location obtained by the computing device (0022-23. 0064: see tool tracking unit comprising a GPS unit for obtaining position and see also communicating GPS data to at least a phone or computer, 0067)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See theft protection based on distance thresholds
 20120293330 20090015410 20110057797 6801124
See remotely configuring a working parameter of a power tool 
 7613590  6845279
See anti-theft of battery based systems
 10854054



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117